DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 5/03/2021, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of claims 1-14 under 35 USC section 112 second paragraph has been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		Regarding claim 1, the closest prior art of record Tokuhashi et al. (US 2017/0082986 A1)  discloses a building management device for a building where a plurality of sensors are arranged, including: storage for storing, for each sensor, an acquisition frequency indicating how often sensor information is acquired from each sensor; a sensor information acquiring unit for acquiring the sensor information from each sensor at the acquisition frequency; a prediction unit for predicting sensor information of one first sensor based on sensor information of a plurality of associated second sensors, the one first sensor being high in acquisition frequency, the plurality of second sensors being low in acquisition frequency; a comparison unit for comparing the sensor information of the one first sensor and the predicted sensor information; and a frequency setting unit for setting an acquisition frequency of at least one sensor out of the plurality of second sensors, based on a result of the comparison made by the comparison unit.

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864